                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 US DEALER LICENSE, LLC and                            )
 ANIK SHAH,                                            )
                                                       )
                 Plaintiffs,                           )      No. 19 C 3471
        v.                                             )
                                                       )      Judge Virginia M. Kendall
 US DEALER LICENSING LLC and                           )
 RICHARD DANDINO,                                      )
                                                       )
                 Defendants.

                           MEMORANDUM OPINION AND ORDER

        This is a breach of contract dispute stemming from the Plaintiffs’ purchase of Defendants’

businesses. Defendants now move to partially dismiss the complaint. The motion to dismiss [Dkt.

27] is granted. Counts II, III, IV, V, VI, and VII are dismissed without prejudice. If Plaintiffs

wish to file an amended complaint, they must do so within 28 days of the entry of this order.

                                         BACKGROUND

       On a motion to dismiss under Rule 12(b)(6), the Court accepts the complaint’s well-

pleaded factual allegations, with all reasonable inferences drawn in the non-moving party’s favor,

but not its legal conclusions. See Smoke Shop, LLC v. United States, 761 F.3d 779, 785 (7th Cir.

2014). The facts below are drawn from Plaintiffs’ Amended Complaint (Dkt. 24).

       Defendant Richard Dandino operated a business that facilitated wholesale automobile

dealership licenses for auto dealerships in Michigan and Missouri. (Dkt. 24 ¶¶ 4, 6.) The business

consisted of setting up dealership entities, providing office space, providing logistical support, and

assisting with dealership licensing, administrative functions, and books and records for auto

dealership customers. (Id. ¶ 7.) Defendant US Dealer Licensing LLC (“Licensing LLC”)




                                                  1
performed these services in Missouri, and another entity, USDL Services LLC (“USDL”),

performed the same services in Michigan. (Id. ¶ 8.)

       In April 2018, Plaintiff Anik Shah and his associate, Edward Bergmann, began negotiating

with Dandino to purchase the operations and assets of Licensing LLC and USDL. (Id. ¶ 5.) Shah

and Bergmann agreed to purchase both entities and they set up an Indiana LLC called US Dealer

License LLC (“US Dealer”) to facilitate the purchase. (Id. ¶ 13.) On May 1, 2018, US Dealer

entered into an asset purchase agreement (the “Purchase Agreement”) with Licensing LLC and

USDL. (Id. ¶ 14, see also id. at 14-22.) US Dealer purchased all aspects of Licensing LLC and

USDL except for certain real estate holdings in Indiana, which were subject to a lease agreement

between the parties. (Id.) The purchase price was $1,250,000.00, which was separated into two

payments: $1,150,000 in cash at closing, and a promissory note secured by Shah for the additional

$100,000 made payable to Dandino. (Id. ¶¶ 15-16; see also id. at 37-39.)

       During the sale negotiations, Dandino told Shah and Bergmann that the Missouri business

had customers and was operational, but that they would have to get the Michigan business up and

running. (Id. ¶ 10.) In the Purchase Agreement, Defendants represented that at the time of

execution, “there [were] no actions, suits, or proceedings pending, or, to the Seller’s knowledge,

threatened or anticipated before any court or governmental or administrative body or agency

affecting these assets.” (Id. ¶ 19; see also id. at 27, § G(4)). Unbeknownst to Plaintiffs, however,

there were “regulatory and licensing decisions against clients of Defendants in Missouri” at the

time the Purchase Agreement was executed. (Id. ¶ 22.) In fall 2017, the Missouri Department of

Revenue determined that Licensing LLC’s client applicants were denied franchise auto dealership

licenses because the rented space and services offered by Licensing LLC did not satisfy Missouri

licensing requirements. (Id.) Licensing LLC’s clients were actively litigating and seeking



                                                 2
declaratory relief in Missouri to challenge the Department of Revenue’s licensing denials. (Id. ¶

23.) Dandino was aware of the ongoing litigation at the time the Purchase Agreement was

executed, but he never told Plaintiffs about any pending or threatened litigation or regulatory

actions affecting Licensing LLC’s or USDL’s ability to operate in Missouri or Michigan. (Id. ¶¶

20, 25-28.) Dandino was aware that one of his employees had been deposed in connection with

the litigation and he was aware that Licensing LLC’s clients had requested that Licensing LLC

pay their attorneys’ fees. (Id.) Dandino retained legal counsel in Missouri to represent Licensing

LLC and its customers in the declaratory relief litigation, and he was receiving copies of legal

filings as early as October 2017. (Id. ¶ 30.)

       The declaratory judgment litigation was ultimately unsuccessful, and at least seven of

Licensing LLC’s clients were denied dealership franchise licenses. (Id. ¶ 32.) The result of the

litigation “effectively ended” Licensing LLC’s ability to operate in Missouri. (Id. ¶ 33.) The

ability of Licensing LLC and USDL to operate in Missouri and Michigan was a material and

principal consideration Plaintiffs relied on in executing the Purchase Agreement. (Id. ¶ 21.) If

Shah and Bergmann had been aware of the Missouri litigation and its impact on Licensing LLC’s

ability to operate, they would not have executed the Purchase Agreement on the terms specified.

(Id. ¶ 36.) Plaintiffs suffered significant financial loss as a result of Dandino’s failure to disclose

the Missouri litigation before the sale. (Id. ¶ 37.)

       Dandino personally negotiated and made all material representations to Plaintiffs regarding

the assets at issue and the terms of the Purchase Agreement and accompanying promissory note.

(Id. ¶ 39.) After the sale, Dandino withdrew all the money paid from the Purchase Agreement,

transferred it to personal accounts, and “effectively shut down Licensing [LLC].” (Id. ¶ 41.) While




                                                  3
running Licensing LLC, Dandino co-mingled personal and business funds and failed to operate

the business as a separate legal entity from his personal transactions. (Id. ¶ 42.)

        Plaintiffs now bring claims against Licensing LLC for breaching the Purchase Agreement

(Count I), and, alternatively, promissory estoppel (Count III) and unjust enrichment (Count V).

Plaintiffs also bring claims against Dandino for breaching the promissory note (Count II), fraud

(Count VII) 1, and, alternatively, promissory estoppel (Count IV) and unjust enrichment (Count

VI).

                                           LEGAL STANDARD

        On a motion to dismiss under Rule 12(b)(6), the Court construes the complaint in the light

most favorable to the plaintiff, accepts the factual allegations as true, and draws all reasonable

inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir.

2010). A complaint need contain only a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That statement must contain sufficient factual

matter, accepted as true, to state a claim for relief that is plausible on its face, Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), and raise a right to relief above the speculative level. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). However, a plaintiff’s claim need only be plausible, not

probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012).

Evaluating whether a plaintiff’s claim is sufficiently plausible to survive a motion to dismiss is “a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (citing Iqbal,

556 U.S. at 678).




1
 The complaint contains two counts labeled “Count VI.” The Court will refer to the second Count VI, fraud against
Dandino, as Count VII.

                                                        4
       Rule 9(b) requires a party alleging fraud to “state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b). This “ordinarily requires describing the ‘who, what,

when, where, and how’ of the fraud, although the exact level of particularity that is required will

necessarily differ based on the facts of the case.” AnchorBank, FSB v. Hofer, 649 F.3d 610, 615

(7th Cir. 2011) (citation omitted); see also Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732,

737 (7th Cir. 2014). Rule 9(b) applies to “all averments of fraud, not claims of fraud.” Borsellino

v. Goldman Sachs Grp., Inc., 477 F.3d 502, 507 (7th Cir. 2007). “A claim that ‘sounds in fraud’—

in other words, one that is premised upon a course of fraudulent conduct—can implicate Rule

9(b)’s heightened pleading requirements.” Id.

                                           DISCUSSION

       Defendants now move under Rules 12(b)(6) and 9(b) to dismiss the breach of contract and

fraud claims against Dandino and the unjust enrichment and promissory estoppel claims against

both Defendants. Defendants are not moving to dismiss the breach of contract claim against

Licensing LLC and they answered that claim. See Dkt. 29.

       As an initial matter, though both parties rely on Illinois law in their briefs, both the Purchase

Agreement and the promissory note contain Indiana choice-of-law provisions. See Dkt. 24 at 34,

§ K(6); see also id. at 39 § IX. As a federal court sitting in diversity, the Court applies the choice-

of-law rules of the forum state (here, Illinois) to determine which state’s substantive law applies.

NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 300 (7th Cir. 2018). Illinois courts

generally enforce contractual choice-of-law provisions. Id. (citing Philips Elecs., N.V. v. N.H.

Ins. Co., 692 N.E. 2d 1268, 1278 (Ill. App. Ct. 1998). The terms of the Indiana choice-of-law

provisions in these agreement are clear, so Indiana substantive law applies to this dispute. See,

e.g., id., (applying Illinois choice-of-law rules and determining that New York substantive law



                                                  5
applies to contract claims); see also Auto-Owners Ins. Co. v. Websolv Computing Inc., 580 F.3d

543, 547 (7th Cir. 2009) (courts are to “honor reasonable choice-of-law stipulations in contract

cases”).

       A.      Breach of Contract Against Dandino

       Defendants move to dismiss the breach of contract claim against Dandino because he is

not a party to the Purchase Agreement. They also argue that, to the extent Plaintiffs seek to hold

Dandino liable for breach of contract arising from the promissory note between Dandino and Shah,

that claim fails for two reasons: first, the promissory note is incorporated by reference into the

Purchase Agreement and is thus not a separate contract, and second, because plaintiffs fail to

identify the term or provision of the promissory note that Dandino breached. For their part,

Plaintiffs argue that Dandino’s misrepresentations breached both the Purchase Agreement and the

promissory note (even though he is a party only to the latter) and that Defendants are overly

focused on form rather than substance. They also argue that the complaint alleges Dandino was

operating Licensing LLC as an alter ego, which could allow them to eventually pierce the corporate

veil and hold Dandino personally liable under the Purchase Agreement.

       Plaintiffs are getting ahead of themselves. To the extent they seek to hold Dandino liable

for breaching the Purchase Agreement, that is not the claim they brought. The complaint makes

clear that the breach of contract claim against Dandino is based on the promissory note, not the

Purchase Agreement. See Dkt. 24 ¶¶ 48-52 (Count II, “Breach of Contract (Dandino)”) (alleging

that “the . . . promissory note was a valid contract between Shah individually and Dandino

individually . . . Shah fully performed all obligations required of him under the promissory note

. . . Dandino’s false representations of material fact regarding the status of Missouri operations

was a material breach of said contract”). Plaintiffs will have another chance to plead their claims,



                                                 6
and if they intend to hold Dandino personally liable under the Purchase Agreement, they must

amend their claims to that end.

       As for the promissory note, Defendants first argue that Plaintiffs cannot bring a claim

against Dandino for breaching the promissory note because it was incorporated by reference into

the Purchase Agreement. Defendants seem to be arguing that because the promissory note was

incorporated by reference, it is “part of” the Purchase Agreement and thus no longer functions as

a standalone contract or binds the parties in any way. They do not cite any legal authority for this

proposition, and the Court is not aware of any. Defendants simply reiterate that the promissory

note was incorporated by reference and is thus “part of” the Purchase Agreement, which somehow

means that Dandino is no longer bound by the terms of the promissory note. They do not attempt

to explain why incorporation by reference makes the promissory note null and void, nor why

Dandino is no longer bound by the promissory note simply because another contract references it.

This argument is a non-starter.

       Defendants next argue that Plaintiffs fail to state a claim against Dandino for breaching the

promissory note because the Complaint does not identify which specific provision was breached.

In response, Plaintiffs do not identify any particular provision and instead point to the general

“fraudulent misrepresentations” alleged in the complaint and the “totality of allegations,” which

they contend “put [] Defendants on notice of what the alleged breach is.” (Dkt. 36 at 6.)

       Under Indiana law, “[t]he elements of a breach of contract claim are the existence of a

contract, the defendant’s breach, and damages to the plaintiff.”         WESCO Distrib., Inc. v.

ArcelorMittal Indiana Harbor LLC, 23 N.E.3d 682, 695 (Ind. Ct. App. 2014). Though Indiana

law applies to the substance of Plaintiffs’ contract claims, “a federal court sitting in diversity

applies federal pleading requirements ‘even when the claim pleaded arises under state rather than



                                                 7
federal law.’” Windy City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Servs., Inc., 536

F.3d 663, 670 (7th Cir. 2008). And courts in this district are split regarding whether a plaintiff

must identify the specific provisions of the contract it alleges the defendant breached. See Peerless

Network, Inc., v. MCI Commc’n Servs., Inc., No. 14 C 7417, 2015 WL 2455128, at *5 (N.D. Ill.

May 21, 2015) (citing cases.) A majority of courts in the district have found that a plaintiff is not

required to cite a specific contract provision, “but must at least place the defendant on fair notice

of the contractual duty it breached.” Starke v. Select Portfolio Servicing, Inc., No. 17 C 4123,

2017 WL 6988657, at *2 (N.D. Ill. Dec. 18, 2017) (citing Peerless). Plaintiffs fall short of that

threshold as well, and so the breach of contract claim against Dandino is dismissed without

prejudice. The Complaint does not identify any contractual duty arising from the promissory note

that Dandino breached. If Plaintiffs opt to amend their complaint, they must plead enough facts

about the promissory note and tie their allegations to the promissory note to give Defendants notice

of the contractual duty that Dandino supposedly breached. See, e.g., Sumi Cho v. Rosato Perea,

No. 18 C 8117, 2019 WL 4645419, at *11 (N.D. Ill. Sept. 24, 2019) (“although [Plaintiff] attaches

the [contract] to her complaint and alleges various acts undertaken by Defendants, she fails to set

forth facts establishing that Defendants’ actions actually breached duties that they owed to her

under the [contract] . . . [Plaintiff’s] complaint does not tie her allegations to any obligation set

forth in the [contract]”); Hughes v. Sw. Airlines Co., No. 18 C 5315, 2019 WL 1375927, at *3

(N.D. Ill. Mar. 26, 2019) (dismissing breach of contract claim where plaintiff failed to “provide[]

sufficient detail in his complaint to put [Defendant] or the Court on notice of the contractual duty

that [Defendant] breached”).




                                                 8
          B.     Unjust Enrichment and Promissory Estoppel

          Plaintiffs bring unjust enrichment and promissory estoppel claims against both Licensing

LLC and Dandino. Defendants argue that Plaintiffs cannot bring these claims if they involve the

same subject matter as the breach of contract claims. Plaintiffs contend they are allowed to bring

these quasi-contract claims in the alternative, though Plaintiffs acknowledge that they cannot

proceed with these claims if and when a contract is found to exist addressing the same subject

matter.

          To plead contract and quasi-contract claims in the alternative, “a plaintiff must claim both

that a contract was breached and that a contract did not exist but equity demands that the injury be

compensated.” CoMentis, Inc. v. Purdue Research Found., 765 F. Supp. 2d 1092, 1103 (N.D. Ind.

2011). “A party cannot pursue equitable relief simply because its contract claim fails, without

alternatively alleging that there was either no contract on point or the contract at issue was

unenforceable.” Id. Plaintiffs never allege that contracts did not exist between the parties or that

the contracts are unenforceable, so their unjust enrichment and promissory estoppel claims fail for

that reason. What’s more, Defendants admit that a contract exists between Plaintiff US Dealer and

Defendant Licensing LLC. See Dkt. 29 ¶ 14 (admitting that US Dealer and Licensing LLC

“entered into a contract titled, “Asset Purchase Agreement”). If “parties stipulate that there is a

valid, enforceable contract that governs this dispute, [plaintiff’s] equitable claims must be

dismissed.” Duke Energy of Ind., Inc. v. Comcast of Indianapolis, LP, No. 14 C 2041, 2015 WL

5554050, at *3 (S.D. Ind. Sept. 21, 2015). Because Defendant Licensing LLC has admitted as

much, the promissory estoppel and unjust enrichment claims against it are dismissed. However,

because the Court could later find that the Purchase Agreement is unenforceable, the claims are

dismissed without prejudice to allow for refiling, should the Court later make such a finding.



                                                   9
Though Dandino has not acknowledged that a valid, enforceable contract governs this dispute, the

promissory estoppel and unjust enrichment claims against him are dismissed without prejudice for

the pleading deficiencies discussed above.

       C.      Fraud

       Finally, Plaintiffs bring a common-law fraud claim against Dandino. Defendants argue

Plaintiffs fail to plead fraud with the heightened particularity required by Fed. R. Civ. P. 9(b) and

fail to plead that the misrepresentations were made with intent to deceive.

       Under Indiana law, the “essential elements of common law fraud are: (1) a material

representation of past or existing facts which; (2) was false; (3) was made with knowledge or

reckless ignorance of its falsity; (4) was made with intent to deceive; (5) was rightfully relied upon

by the complaining party; and (6) proximately caused injury to the complaining party.” Kruse v.

GS Pep Tech. Fund 2000 LP, 897 F. Supp. 2d 769, 778 (N.D. Ind. 2012) (citing Am. Heritage

Banco, Inc. v. McNaughton, 879 N.E.2d 1110, 1115 (Ind. Ct. App. 2008)). As to Defendants’

particularity argument, Plaintiffs have done more than enough to provide Defendants with notice

of their claims and allow Defendants to prepare an effective defense, which is the ultimate purpose

of Rule 9(b). See Rocha v. Rudd, 826 F.3d 905, 911 (7th Cir. 2016) (“fair notice is the most basic

consideration underlying Rule 9(b)”) (quotations omitted). The precise level of particularity

required under Rule 9(b) depends on the facts of the case, and courts should not “take an overly

rigid view” of the “who, what, when, where, and how” formulation. AnchorBank, FSB v. Hofer,

649 F.3d 610, 615 (7th Cir. 2011). Plaintiffs have alleged enough detail about Dandino’s

misrepresentations regarding the Missouri litigation to put Defendants on notice of the fraud claim.

However, as Defendants correctly point out, Plaintiffs failed to allege an essential element of a

common law fraud claim under Indiana law—that the misrepresentations were made with intent



                                                 10
to deceive. See Kruse, 897 F. Supp. 2d at 778. The fraud claim is thus dismissed without prejudice,

but it will be allowed to proceed if this simple issue is remedied in an amended complaint.

                                         CONCLUSION

       For the reasons stated here, the motion to dismiss [Dkt. 27] is granted. Count II (breach of

contract against Dandino), Count III (promissory estoppel against Licensing LLC), Count IV

(promissory estoppel against Dandino), Count V (unjust enrichment against Licensing LLC), and

Count VI (unjust enrichment against Dandino), and Count VII (fraud against Dandino) are

dismissed without prejudice. If Plaintiffs wish to file an amended complaint, they must do so

within 28 days of the entry of this order.




                                             ____________________________________
                                             Hon, Virginia M. Kendall
                                             United States District Judge
Date: December 23, 2019




                                                11
